Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because a torsional damping device having features corresponding to each of the limitations of claims 24-30 are not shown in the drawings
37 CFR 1.84(m) because each of Figs. 10 & 12 includes solid black and/or grey shading.
37 CFR 1.84(p)(4) because:
Reference character “13” has been used to designate both a main spring and a phasing element.  
Reference character “51” has been used to designate both a jaw and a fourth stop.  
Reference character “52” has been used to designate both a spring washer and a third stop.  
37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S1, S2.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.

The abstract of the disclosure is objected to because it is written in clear narrative form.  It is instead a cut-and-paste from the claims.  See MPEP § 608.01(b).

Claim Objections
Claim 19 is objected to because at line 2, the word “least” is misspelled.

Claim Rejections - 35 USC § 112
Claims 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A torsional damping device having features corresponding to each of the limitations of claims 24-30 are, at most, parroted in the specification.  They are not however, shown in the drawings or described in an enabling disclosure. In other words, no working example of the claimed invention is disclosed.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Features corresponding to each of the limitations of claims 24-30 are not shown in the drawings. Without such it is not possible to accurately determine the metes and bounds of the claims.
Claim 27 recites the limitation "the third threshold of angular displacement".  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "a third threshold of angular displacement".  It is unclear whether this third threshold of angular displacement is the same as or different from that previously recited.
Regarding claim 29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
Claim 18, 21, 22, 31 & 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto, US 4,494,642.  Hashimoto discloses a torsion damping device for a vehicle (col. 1, line 6) transmission line, comprising: 
a first rotating element (23, 24) for transmitting a torque; 
a second rotating element (4, 13) for transmitting the torque; 
a main damper including at least one main spring (27) inserted between the first rotating element and the second rotating element and permitting, when it deforms, the relative rotation about an axis of rotation of the first and second rotating elements; 
the torsion damping device including: 
a third rotating element (3) for transmitting the torque mounted rotating in relation to the first and second rotating elements about said axis of rotation; 
an additional damper including at least one additional spring (31) mounted both in the first rotating element and in the third rotating element;
the second and third rotating elements respectively including a first stop (6) and a complementary second stop (5), arranged so that: when the angular displacement between the first and second rotating elements is greater than zero and less than a first threshold (1 + 2) of angular displacement between the first and second rotating elements from a resting relative angular position of the first and second rotating elements in which no torque is transmitted, said at least one main spring is compressed while the third rotating element is rotatably coupled to the first rotating element via the uncompressed additional spring; and when the angular displacement between the first and second rotating elements is greater than said first threshold, the first stop and the complementary second stop are pressing against each other, the at least one main spring being compressed and the at least one additional spring being compressed in parallel between the first rotating element and the third rotating element (col. 3, lines 7-35),
wherein Fig. 3 shows the at least one main spring and the at least one additional spring are arranged so that at least one portion of the additional spring is located radially in the same plane perpendicular to said axis as one portion of the main spring,
wherein the first rotating element is rotatably coupled to a clutch disc (37) and the the second rotating element is rotatably coupled to a hub  (2).

Allowable Subject Matter
Claims 19, 20, 23, 33 & 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679